COLEMAN, District Judge
(dissenting).
I am unable to agree with the majority of the Court in reversing the District Court.
Summarized my reasons are these: (1) I do not know of any decision of the Supreme Court or of this or any other Circuit Court of Appeals actually holding that a landlord, under the Emergency Price Control Act, is to be denied an opportunity to show in a District Court that suit against him has never been validly commenced because of lack of service upon him in the prescribed manner. I do not construe the language in Yakus v. United States, 321 U.S. 414, 437, 64 S.Ct. 660, 673, 88 L.Ed. 834, which is quoted and relied upon in the majority opinion, as covering the present situation because the questions “of the denial of due process or any procedural error appropriately raised”, referred to there, are expressly those “in the course of the proceedings.” I think this language may properly be construed as limited to proceedings that have themselves been validly commenced. I am not disposed to accept as binding, rulings to the contrary by the Emergency of Appeals. (2) I am not willing to hold that the Emergency Price Control Act calls for departure from a fundamental principle of due process. It seems to me this would be tantamount to making a mockery out of the principle of due process under the guise of a so-called national emergency. It would mean that the Government, if it wanted to be so capricious, might obtain a judgment at any time, for any amount, against any landlord before he had ever had an opportunity to have his day in Court. The wrong done is not cured merely by saying that if this occurs, the landlord may thereafter seek redress in another forum.